     Case: 1:16-cv-06068 Document #: 8 Filed: 12/09/19 Page 1 of 1 PageID #:80

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Ronald Nelson
                            Plaintiff,
v.                                                Case No.: 1:16−cv−06068
                                                  Honorable Matthew F. Kennelly
AbbVie Inc, et al.
                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 9, 2019:


       MINUTE entry before the Honorable Matthew F. Kennelly: All claims against
defendants AbbVie Inc., Abbott Laboratories, AbbVie Products LLC, and Unimed
Pharmaceuticals, LLC are dismissed with prejudice and without costs. All rights of appeal
are waived. MDL member case terminated. Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
